

Exhibit 10.6









December 2, 2009


Don Dancer
101 N. Sepulveda Blvd.
El Segundo, CA 90245




SEVERANCE AND GENERAL RELEASE LETTER AGREEMENT


Dear Don:


This letter will confirm (i) receipt of your notice of termination dated
December 2, 2009 and (ii) IR’s agreement that the Employment Agreement Amendment
dated February 17, 2009 between you and IR (the “EAA”) shall terminate as of
December 31, 2009 (“Employment Termination Date”).


This Agreement is made and entered into by and between Don Dancer (sometimes
hereinafter referred to as “Employee”, “You”), on the one hand, and
International Rectifier Corporation on behalf of itself and its divisions,
facilities, subsidiaries and affiliated entities, successors and assigns, or any
of its or their current respective officers, directors, trustees, agents,
employees, attorneys, insurers, representatives, and each of them (hereinafter
the “Company”, “IR”, or “Releasees”), on the other hand.


All capitalized terms herein shall have the same meanings as those in the EAA
(including those agreements referred to and/or incorporated therein by
reference) unless specifically defined herein.


This Severance and General Release Letter Agreement (the “Agreement”) also
shall, once fully executed, constitute the release contemplated in section (3)
of the EAA and 1(p) of the Separation Agreement, as amended.  In exchange for
and contingent upon your signing and returning this Agreement, including the
release of claims incorporated herein in Paragraph 8 (and not revoking this
Agreement within the revocation period), IR covenants and agrees as follows:




1.  
Severance Payment:  You will receive the Special Severance Payment described in
and subject to Sections (3)(i) and (4) of the EAA, specifically one times your
annual base salary as in effect on December 31, 2008, and your Target Bonus then
in effect (0.75 times such annual base salary).

 
 
2.  
Benefits/Insurance/Outplacement Support: 



a.  
You will be eligible to continue under the Company’s health and dental insurance
programs for a period of eighteen (18) months from the Employment Termination
Date, as contemplated by Section (3)(ii) of the EAA and Section 2(c) of the
Separation Agreement, after which time you will be eligible to continue your
medical and dental insurance through COBRA. 

b.  
You also will be eligible to convert your group life insurance coverage to an
individual policy at your sole expense. 

c.  
You will also be entitled to job outplacement services for you (at Company
expense and not to exceed $50,000 in the aggregate) until the earlier of (i) six
(6) months after your employment termination date or (ii) the date on which you
accept an offer of new employment.  IR shall select the outplacement service
provider and provide any compensation benefit hereunder directly with and to the
service provider


 
3.  
Stock Options/RSUs:

 
 
a.  
Upon your Employment Termination Date, all of your then-outstanding stock
options and restricted stock units (RSUs) shall become fully vested.

b.  
You will be eligible to exercise any vested stock options and RSUs you have been
granted for twelve (12) months after your termination date, as provided by
Section (3)(iii) of  the EAA.

c.  
Any eligibility to exercise stock options is subject to the terms and conditions
of the applicable plan documents and option agreements, including without
limitation, the Company’s policies with respect to compliance with laws against
insider trading and any actions taken by the Company to suspend the execution of
option exercises during periods in which public financial statements are not
current.  Any vested stock options shall be subject to all other terms and
conditions of the plan and other documents under which the options were
originally granted, including, without limitation, early termination upon the
first to occur of (i) the maximum year term of such options upon grant or (ii) a
change of control of the Company, in each case on the terms provided for under
the applicable option plan and option agreement.




--------------------------------------------------------------------------------


4.  
 Confidentiality/Inventions:

a.  
You acknowledge that you are still bound by any Inventions and Confidential
Information Agreement (“Confidentiality Agreement”) that you signed during or
shortly before you began your employment with the Company.

b.  
You acknowledge that by reason of your position with the Company you have been
given access to lists of customers, prices, engineering plans, business plans,
strategic plans, technology, roadmaps, developments, inventions, and similar
confidential or proprietary materials or information respecting the Company’s
business, affairs, or plans.

c.  
You represent warrant that

i.  
you have held all such information and materials confidential and that you will
continue to do so.

ii.  
you will not use such information, materials, and relationships for any business
(which  term herein includes a partnership, firm, corporation or any other
entity) at any future time without the prior written consent of the Company’s
General Counsel or designee.



5.  
Indemnity Agreement Obligations; Continuation of Indemnification; Access to
Materials; Cooperation:

a.  
The terms of the existing Indemnification Agreement dated September 8, 2008
between you and the Company (the “Indemnification Agreement”) shall remain in
full force and effect, notwithstanding any provision herein to the contrary.

b.  
The parties’ respective obligations in the Indemnification Agreement are not
altered in any way by this agreement nor are such provisions subject to the
releases set forth below, unless expressly indicated in this Agreement.


 
c.  
The Company also agrees to provide you with reasonable access to materials
necessary for representation of you in pending litigation and regulatory matters
that may or do involve You, directly or indirectly, including continuing You and
your attorneys’ access to hardcopy documents and the electronic database to
which you have previously been granted access, including any documents in that
database to which you have previously had access, and company documents in
electronic form on the database to the extent permitted by existing protective
orders– all during the pendency of such matters only.



d.  
In consideration of the Company commitments in this paragraph, You agree to
reasonably cooperate with the Company and its counsel in any ongoing litigation
or regulatory matters with respect to which you have knowledge, including
investigation by the Company or any of its representatives related to the
activities of employees or other persons or entities affiliated with the
Company.

 
 
6.  
 No Other Benefits:  You acknowledge and agree that no other monetary payments
shall be made to you in consideration for entering into this Agreement apart
from those set forth herein.



7.  
Sole Agreement/Amendment/No Inducements/No Admission of Liability: Except for
the Confidentiality Agreement and the Indemnification Agreement referred to
herein, which shall continue in full force and effect, this Agreement
constitutes and contains the entire agreement and understanding concerning the
subject matter referred herein, and supersedes and replaces all prior
negotiations and all proposed agreements, promises, covenants, guarantees,
representations, whether written or oral, express or implied, concerning any of
the subject matters hereof.  This Agreement can only be modified by a later
writing signed by you and the Company.  You acknowledge and agree that no
promises or representations have been made to you as an inducement to sign this
Agreement other than those expressly set forth in writing in this
Agreement.  Nothing in this Agreement is, or ever should be deemed to be, an
admission by you or the Company of any liability, fault, wrongdoing or mistake
of any kind.  It is contemplated that two duplicate original copies of this
letter will be executed by each of the parties hereto.  Each of the duplicated
originals and any photocopies or facsimile copies thereof shall be deemed to be
an original and the same document for all purposes.



8.  
Release:  Other than the rights and obligations established by paragraphs 1-7
above, which survive the release granted by the Employee, Employee hereby
expressly releases and waives any and all claims, liabilities, demands, damages,
penalties, debts, accounts, obligations, actions, grievances, and causes of
action (“Claims”), whether now known or unknown, suspected or unsuspected,
whether in law, in equity or in arbitration, of any kind or nature whatsoever,
which Employee now owns or holds or at any time heretofore owned or held against
IR and/or the Releasees referred to in the first paragraph of this Agreement,
including, but not limited to, any Claims arising out of or relating in any way
to Employee’s employment at IR and the termination thereof.  Without limiting
the foregoing, Employee hereby acknowledges and agrees that the Claims released
by this Agreement include, but are not limited to, any and all claims which
arise or could arise under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Federal Worker Adjustment and
Retraining Notification Act (or any similar state, local or foreign law), the
California Fair Employment and Housing Act, California statutory or common law,
the Orders of the California Industrial Welfare Commission regulating wages,
hours, and working conditions, and federal statutory law, or any Claim for
severance pay, bonus, sick leave, disability, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit. Nothing in
this Agreement shall limit in any way Employee’s right under California Workers’
Compensation laws to file or pursue any workers’ compensation claim.  This
release shall not apply to any claims that may not be waived as a matter of
applicable law.


--------------------------------------------------------------------------------


a.  
As part of this general release, Employee expressly releases, waives and
relinquishes all rights under Section 1542 of the California Civil Code which
states:



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


 
b.
Employee acknowledges that he may later discover facts in addition to or
different from those which Employee now knows, or believes to be true, with
respect to any of the subject matters of this Agreement, but that it is
nevertheless Employee’s intention to settle and release any and all Claims
released herein, excepting any rights that exist pursuant to paragraphs 1-7 of
this Agreement above.



 
c.
Employee warrants and represents that there is not now pending any action;
complaint, petition, charge, grievance, or any other form of administrative,
legal or arbitral proceeding by Employee against the Company and further
warrants and represents that no such proceeding of any kind shall be instituted
by or on Employee’s behalf based upon any and all Claims released herein.



d.  
Employee expressly acknowledges, understands and agrees that this Agreement
includes a waiver and release of all claims which employee has or may have under
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621, et
seq. (“ADEA”).  The following terms and conditions apply to and are part of the
waiver and release of ADEA claims under this Agreement:



i.  
Employee is advised to consult an attorney before signing this Agreement;

ii.  
Employee is granted fifty (50) days after he/she is presented with this
Agreement to decide whether or not to sign this Agreement;

iii.  
Employee will have the right to revoke the waiver and release of claims under
the ADEA within seven (7) days of signing this Agreement, and this Agreement
shall not become effective and enforceable until that revocation period has
expired;

iv.  
Employee hereby acknowledges and agrees that he/she is knowingly and voluntarily
waiving and releasing Employee’s rights and claims in exchange for consideration
(something of value) in addition to anything of value to which he/she is already
entitled;

v.  
Employee has been informed in writing as to any class, unit, or groups of
individuals who are eligible for similar severance, the eligibility factors for
the severance offer and the time limits of that offer. The group of employees
considered eligible, the job titles and ages of all employees considered
eligible or selected, and the ages of all employees in the same job
classification or organizational unit who are not considered eligible or
selected, if any, is described in Exhibit “A” hereto; and

vi.  
Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

 

9.  
Release by IR:  Except for those obligations created by or arising out of this
Agreement, and except as provided below, IR hereby acknowledges full and
complete satisfaction of and releases and discharges, and covenants not to sue,
Employee from and with respect to any and all claims, agreements, obligations,
losses, damages, injuries, demands and causes of action, known or unknown,
suspected or unsuspected, arising out of or in any way related to Employee’s
employment relationship with or termination from IR, which IR now owns or holds
or has at any time heretofore owned or held against Employee, provided, however,
that such release shall not include claims against Employee which arise out of
facts which constitute willful misconduct, a willful breach of fiduciary duty, a
crime under any federal, state, or local law, ordinance, or regulation, which
are based upon facts which give rise to a recovery by IR under any applicable
policy of insurance as a result of actions or omissions by Employee and as to
which the insurer has a right of subrogation as against Employee, or which would
give rise to a recoupment action under the Indemnification Agreement or Delaware
law.



10.  
Arbitration:

a.  
Any dispute or controversy between you on the one hand, and the Company (or any
other Releasee), on the other hand, in any way arising out of, related to, or
connected with this Agreement or subject matter thereof, or otherwise in any way
arising out of, related to, or connected with your employment with the Company
or the termination of  your employment with the Company shall be resolved
through final binding arbitration in Los Angeles, California before a sole
arbitrator selected from Judicial Arbitration and Mediation Services, Inc. or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association.



b.  
Final resolution of any dispute through arbitration may include any remedy or
relief which the Arbitrator deems just and equitable, including any and all
remedies provided by applicable state or federal statutes.



c.  
At the conclusion of the arbitration, the Arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based.



d.  
Any award or relief granted by the Arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.



e.  
The parties agree that the Company shall be responsible for payment of all costs
unique to arbitration, including the Arbitrator’s fee.



11.  
Severability/Choice of Law:  Should any provision of this Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be part of
this Agreement.  The terms of this Agreement shall be governed by, and construed
in accordance with the laws of the State of California without regard to
conflicts of laws principles.


12.  
Misc./WARN:  Any payment of severance or benefits under this Agreement is
intended to satisfy, where applicable, the Company’s obligations, if any, under
the Federal Worker Adjustment and Retraining Notification Act (or any similar
state, local or foreign law) (collectively, “WARN”). As such, should the Company
be deemed to hold any obligations to you under WARN, the severance or benefits
paid under this Agreement shall be deemed reduced on a dollar-for-dollar basis
by any payments required to be made to you under WARN (but, in no case shall the
payments under this Agreement be reduced to less than one week of severance pay)
and those amounts reduced shall be deemed to have been made in lieu of notice
under WARN.  This will not affect the amount of the payments you receive from
the Company.



13.  
Binding Effects:  This Agreement shall be binding upon and inure to the benefit
of Employee and the Company, its successors and assigns.




--------------------------------------------------------------------------------




If you understand and agree to the terms set forth in this letter, please sign
and date the two duplicate originals where indicated below, and return one of
them to me.  The other original is for your records.

 
Further, you acknowledge and agree that you carefully have read and fully
understand this Agreement, and that you have had full opportunity to seek advice
from independent counsel of your own choice about any questions, concerns or
issues you may have in connection with this Agreement.




INTERNATIONAL RECTIFIER CORPORATION






Rick Merritt
VP Human Resources






I have read and understand this Agreement, and I consent to all its terms and
provisions.




Dated:                      _12/18/09_________                                                      ___________________________________________
Don Dancer


Dated:                      __12/30/09_                                                  By:____________________________________________
Witness




